Lawrence, J.,
dissents and votes to affirm the order, with the following memorandum: Initially, the Family Court properly determined that it had no jurisdiction to grant the father’s request to enforce a provision in the parties’ 1975 separate agreement dealing with the parties’ obligations with regard to their children’s college expenses (see, Matter of Brescia v Fitts, 56 NY2d 132, 139; Kleila v Kleila, 50 NY2d 277, 282). In any event, on appeal, the father now concedes that the provision did not impose any contractual obligation on the mother to contribute to the children’s college expenses. Further, the Family Court had no jurisdiction to consider the father’s request to modify the parties’ 1982 agreement, which had transferred custody of the children to the father and provided that the mother was not required to pay any sums for the support of the children (see, Matter of Brescia v Fitts, supra, at 139).
*755Nevertheless, I agree with the majority that the Family Court Hearing Examiner could have rendered a determination with regard to the children’s entitlement to receive adequate support from their mother, which right is not "eliminate[d]” by the existence of the separation and other agreements between the parents (see, Family Ct Act § 461 [a]; Matter of Brescia v Fitts, supra, at 139-141). However, remittitur to the Family Court is not necessary since this court can make a determination with regard to the father’s request to compel the mother to contribute to the children’s support.
A review of the record indicates that the father did not establish that there would be such a change in his financial circumstances that the children’s needs would not be adequately met, and thus the children’s best interests required the mother to contribute to their support. At the time of the father’s application in May 1988, the children were both attending a local college, which he was able to pay for, and the daughter was residing with the mother. The events which triggered the application were the decisions made by the father and the children, without consulting the mother, that the children attend more expensive colleges in the fall of 1988 and the father’s alleged prospective decrease in income. At the hearing, however, the father failed to present sufficient evidence establishing any prospective decrease in his income, or change in the children’s lifestyles warranting any relief.
Accordingly, further proceedings on this application by the father are not warranted.